1933 Act File No. 002-64536 1940 Act File No. 811-02924 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Pre-Effective Amendment No. £ Post-Effective Amendment No. 47 S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No.47 S LORD ABBETT U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND, INC. (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 201-6984 Brooke A. Fapohunda, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) S on November 1, 2014 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Lord Abbett U.S. Government & Government SponsoredEnterprises Money Market Fund PROSPECTUS NOVEMBER 1, 2014 CLASS TICKER CLASS TICKER A LACXX C LCCXX B LABXX I LAYXX The Securities and Exchange Commission has not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOUSHOULD KNOWABOUTTHE FUND Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 3 Principal Risks 4 Performance 6 Management 7 Purchase and Sale of Fund Shares 7 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 MOREINFORMATIONABOUTTHE FUND Investment Objective 8 Principal Investment Strategies 8 Principal Risks 9 Disclosure of Portfolio Holdings 11 Management and Organization of the Fund 11 INFORMATIONFOR MANAGINGYOUR FUNDACCOUNT Choosing a Share Class 12 Sales Charges 15 Sales Charge Reductions and Waivers 16 Financial Intermediary Compensation 17 Purchases 21 Exchanges 22 Redemptions 23 Account Services and Policies 26 Distributions and Taxes 29 FINANCIALINFORMATION Financial Highlights 31 U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND INVESTMENT OBJECTIVE The investment objective of the Fund is to seek high current income and preservation of capital through investments in high quality, short-term, liquid securities. These securities are commonly known as money market instruments. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Class A B C I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemptionproceeds, whichever is lower) None 5.00% None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C I Management Fees 0.46% 0.46% 0.46% 0.46% Distribution and Service (12b-1) Fees None 0.75% None None Other Expenses 0.20% 0.20% 0.20% 0.20% Total Annual Fund Operating Expenses 0.66% 1.41% 0.66% 0.66% (1) Class A or Class C shares of the Fund that were obtained in exchange for Class A or Class C shares of another Lord Abbett Fund that were subject to a contingent deferred sales charge (CDSC) of 1.00% at the time of exchange are subject to a CDSC unless the one-year CDSC period has expired or a CDSC waiver applies. Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 2 However, the example does not reflect a deduction of the applicable CDSC for the one-year period for Class A and Class C shares obtained through exchange from another Lord Abbett Fund. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 67 $ 211 $ 368 $ 822 $ 67 $ 211 $ 368 $ 822 Class B Shares $ 644 $ 746 $ 971 $ 1,486 $ 144 $ 446 $ 771 $ 1,486 Class C Shares $ 67 $ 211 $ 368 $ 822 $ 67 $ 211 $ 368 $ 822 Class I Shares $ 67 $ 211 $ 368 $ 822 $ 67 $ 211 $ 368 $ 822 PRINCIPAL INVESTMENT STRATEGIES The Fund is a money market fund that attempts to manage its portfolio to maintain a stable share price of $1.00 in accordance with strict rules of the U.S. Securities and Exchange Commission (SEC). Under normal conditions, the Fund invests substantially all of its assets in (i) debt issued by the U.S. government; (ii) debt issued by agencies or instrumentalities of the U.S. government (collectively, government-sponsored enterprises); and/or (iii) repurchase agreements collateralized by these U.S. government securities. The Fund may invest substantially in securities issued by government-sponsored enterprises, which are not guaranteed by the full faith and credit of the U.S. government. The Funds investments include, but are not limited to, debt of the issuers listed below:  U.S. government;  Federal Home Loan Banks (FHLBanks);  Federal National Mortgage Association (Fannie Mae);  Federal Home Loan Mortgage Corporation (Freddie Mac);  Government National Mortgage Association (Ginnie Mae); and  Federal Farm Credit Banks Funding Corporation (Federal Farm Credit Banks). PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 3 The Fund, like all other money market funds, is subject to the diversity, liquidity, credit quality, maturity and other requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended (the Investment Company Act). The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions or to meet regulatorily-imposed liquidity requirements, however, the Fund may invest its assets in cash or cash equivalents in a temporary defensive manner. The Fund may also increase its investments in cash or cash equivalents in unusual circumstances, such as unusually large cash inflows (whether through the purchase of Fund shares or the sale of securities) or anticipated increase in redemptions. Although the Fund seeks to be fully invested, to the extent that the Fund invests in cash, the Fund may not achieve its investment objective. The Fund generally will sell a security to satisfy redemption requests or increase cash or for a variety of other reasons, such as when the Fund believes the security seems less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or when selling the security is required to comply with SEC requirements regarding the quality, maturity, duration, and diversification of the Funds portfolio. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk. While the Fund seeks to preserve capital by investing in high quality, short-term, liquid securities, the value of such securities will fluctuate in response to economic conditions and market movements. In addition to the risks of overall market movements and risks that are specific to an individual security, the principal risks of investing in the Fund, which could adversely affect its performance, include:  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. The Funds yield may vary in response to changes in interest rates and other market factors. During periods when the Fund holds low-yielding securities, the Fund may have little or no net investment income and the Funds yield may decline substantially.  Credit Risk: Many securities in which the Fund invests are not supported by the full faith and credit of the U.S. Government, even though they are issued by government-sponsored enterprises. There can be no assurance that the U.S. government will provide financial support to government-sponsored enterprises if it is not legally required to do so. In these situations, the Fund PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 4 is exposed to the credit risk of the issuing government-sponsored enterprise, which may fail to make timely payments of principal or interest, or may default on such payments.  Mortgage-Related Securities Risk: Mortgage-related debt securities issued by government-sponsored enterprises may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations, due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations, due to a rise in market interest rates). These risks increase the Funds overall interest rate risk.  Issuer Concentration Risk: Because the Fund may invest most of its assets in securities issued or guaranteed by a small number of government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government, it may be more exposed to developments affecting an individual government- sponsored enterprise than a fund that invests more widely.  Repurchase Agreement Risk: If the other party to a repurchase agreement defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement. If the seller fails to repurchase the security and the market value of the security declines, the Fund will lose money.  Regulatory Reform Risk: The SEC recently adopted reforms for money market funds that may affect the Funds investment strategies, expenses, and yield.  Portfolio Management Risk: If the strategies used by the Funds portfolio managers and their security selections fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a favorable market. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. For more information on the principal risks of the Fund, please see the More Information About the Fund  Principal Risks section in the prospectus. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 5 PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares* Best Quarter 3rd Q 06 +1.16% Worst Quarter 1st Q 10 0.00% * The year-to-date return for Class A shares as of September 30, 2014 was 0.01%. For the Funds current 7-day yield, call toll-free 888-522-2388. The table below shows the Funds Class A, B, C, and I shares performance over time. The Funds average annual total returns include applicable sales charges. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 6 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares 0.02% 0.02% 1.34%  Class B Shares -5.00% -0.40% 1.01%  Class C Shares 0.02% 0.02% 1.34%  Class I Shares 0.02% 0.02%  1.43% 10/19/2004 Lipper Average Lipper U.S. Government Money Market Funds Average (reflects no deduction for fees, expenses, or taxes) 0.01% 0.04% 1.56% 1.62% 10/31/2004* * Corresponds with Class I period shown. MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. There is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including IRAs. Class I shares are only available for purchase byLord Abbett and its affiliates, including Lord Abbett sponsored employee benefit plans. Investment Minimums  Initial/Additional Investments Class A and C I General and IRAs without Invest-A-Matic Investments $1,000/No minimum N/A Invest-A-Matic Accounts $250/$50 N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 7 Initial Investment Minimums  by Exchange or Dividend Reinvestment Class A, B and C Regular Account $1,000 IRAs $250 You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. TAX INFORMATION The Funds distributions, if any, generally are taxable to you as ordinary income and also may be subject to state and local taxes. Certain taxes on distributions may not apply to tax exempt investors or tax deferred accounts, such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Funds distributor or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your individual financial professional to recommend the Fund over another investment. Ask your individual financial professional or visit your financial intermediarys website for more information. INVESTMENT OBJECTIVE The investment objective of the Fund is to seek high current income and preservation of capital through investments in high quality, short-term, liquid securities. These securities are commonly known as money market instruments. PRINCIPAL INVESTMENT STRATEGIES The Fund is a money market fund that attempts to manage its portfolio to maintain a stable share price of $1.00 in accordance with strict rules of the SEC. To pursue its objective, under normal conditions, the Fund invests substantially all of its assets in:  U.S. Treasuries; PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 8  Debt issued by Ginnie Mae;  Debt issued by government-sponsored enterprises including, but not limited to, the FHLBanks, Fannie Mae, Freddie Mac, and the Federal Farm Credit Banks; and  Repurchase agreements collateralized by the securities listed above. The Fund, like all other money market funds, is subject to the diversity, liquidity, credit quality, maturity and other requirements of Rule 2a-7 under the Investment Company Act. The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions or to meet regulatorily-imposed liquidity requirements, however, the Fund may invest its assets in cash or cash equivalents in a temporary defensive manner. The Fund may also increase its investments in cash or cash equivalents in unusual circumstances, such as unusually large cash inflows (whether through the purchase of Fund shares or the sale of securities) or anticipated increase in redemptions. Although the Fund seeks to be fully invested, to the extent that the Fund invests in cash, the Fund may not achieve its investment objective. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to comply with SEC requirements regarding the quality, maturity, duration and diversification of the Funds portfolio, to secure gains, limit losses, or satisfy redemption requests, among others. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers financial condition, changes in the outlook for the issuers industry, the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. PRINCIPAL RISKS In addition to the risks of overall market movements and risks that are specific to an individual security, the principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the statement of additional information (SAI) for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 9 price is to a rise in interest rates. The Funds yield may vary in response to changes in interest rates and other market factors. During periods when the Fund holds low-yielding securities, the Fund may have little or no net investment income and the Funds yield may decline substantially.  Credit Risk: Many securities in which the Fund invests are not supported by the full faith and credit of the U.S. government, even though they are issued by government-sponsored enterprises. This means that the U.S. government is not legally required to pay principal and interest to the Fund when these securities mature. For example, Ginnie Mae securities are backed by the full faith and credit of the U.S. government, while Fannie Mae, Freddie Mac, Farmer Mac, FHLBank, and Federal Farm Credit Banks securities are not. There can be no assurance that the U.S. government will provide financial support to government- sponsored enterprises if it is not legally required to do so. In these situations, the Fund is exposed to the credit risk of the issuing government-sponsored enterprise, which may fail to make timely payments of principal or interest, or may default on such payments.  Mortgage-Related Securities Risk: The mortgage-related securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage-related securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage-related security. The value of some mortgage-related securities may fluctuate in response to the markets perception of the creditworthiness of the government-sponsored enterprises that issue them.  Issuer Concentration Risk: Because the Fund may invest most of its assets in securities issued or guaranteed by a small number of government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government, it may be more exposed to developments affecting an individual government- sponsored enterprise than a fund that invests more widely. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 10  Repurchase Agreement Risk: If the other party to a repurchase agreement defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement. If the seller fails to repurchase the security and the market value of the security declines, the Fund will lose money.  Regulatory Reform Risk: The SEC recently proposed additional reforms for money market funds that, if adopted, may affect the Funds investment strategies and yield. As of the date of this prospectus, it is uncertain how such reforms will impact money market funds that, like the Fund, invest substantially in U.S. government securities.  Portfolio Management Risk: The strategies used by the Funds portfolio managers and their security selections may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the SAI. Further information is available at www.lordabbett.com. MANAGEMENT AND ORGANIZATION OF THE FUND Board of Directors. The Board oversees the management of the business and affairs of the Fund. The Board meets regularly to review the Funds portfolio investments, performance, expenses, and operations. The Board appoints officers who are responsible for the day-to-day operations of the Fund and who execute policies authorized by the Board. At least 75 percent of the Board members are independent of Lord, Abbett & Co. LLC (Lord Abbett). Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes and manages approximately $137.8 billion in assets across a full range of mutual funds, institutional accounts and separately managed accounts, including $1.4 billion for which Lord Abbett provides investment models to managed account sponsors as of August 31, 2014. Management Fee. Lord Abbett is entitled to a management fee based on the Funds average daily net assets. The management fee is accrued daily and payable monthly as calculated at the following annual rates: PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 11 0.50% on the first $250 million of average daily net assets;0.45% on the next $250 million of average daily net assets; and0.40% on the Funds average daily net assets over $500 million. For the fiscal year ended June 30, 2014, the effective annual rate of the fee paid to Lord Abbett, after taking into account Lord Abbetts voluntary fee waiver, was 0.00% of the Funds average daily net assets. In addition, Lord Abbett provides certain administrative services to the Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of the Funds average daily net assets. The Fund pays all of its expenses not expressly assumed by Lord Abbett. Each year the Board considers whether to approve the continuation of the existing management and administrative services agreements between the Fund and Lord Abbett. A discussion regarding the basis for the Boards approval generally is available in the Funds semiannual report to shareholders for the six-month period ending December 31 st . CHOOSING A SHARE CLASS Each class of shares represents an investment in the same portfolio of securities, but each has different expenses, eligibility requirements, dividends, and yields. Although the Fund has no front-end sales charge on purchases of its shares, the Fund does have a CDSC for Class B shares and a CDSC may be imposed for Class A and C shares in certain cases, as described below. You may purchase shares at the NAV per share next determined after we receive your purchase order submitted in proper form. You should read this section carefully to determine which class of shares is best for you and discuss your selection with your financial intermediary. Key Features of Share Classes. The following table compares key features of each share class. You should review the fee table and example at the front of this prospectus carefully before choosing your share class. As a general matter, share classes with relatively lower expenses tend to have relatively higher dividends. Your financial intermediary can help you decide which class meets your goals. Not all share classes may be available through your financial intermediary. Your financial intermediary may receive different compensation depending upon which class you choose. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 12 Class A Shares Availability Purchased directly or acquired by exchange Front-End Sales Charge None CDSC Class A shares of the Fund that were obtained in exchange for Class A shares of another Lord Abbett Fund that were subject to a CDSC of 1.00% at the time of exchange are subject to a CDSC unless the one-year period has expired or a CDSC waiver applies. Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class A shares of most Lord Abbett Funds Class B Shares Availability Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. Front-End Sales Charge None CDSC Up to 5.00% on redemptions; reduced over time and eliminated after sixth anniversary of purchase; waived under certain circumstances. Distribution and Service (12b-1) Fee 0.75% of the Funds average daily net assets, comprised of:Service Fee: NoneDistribution Fee: 0.75% Conversion Automatic conversion to Class A shares after approximately the eighth anniversary of purchase Exchange Privilege Class B shares of most Lord Abbett Funds Class C Shares Availability Purchased directly or acquired by exchange Front-End Sales Charge None CDSC Class C shares of the Fund that were obtained in exchange for Class C shares of another Lord Abbett Fund that were subject to a CDSC of 1.00% at the time of exchange are subject to a CDSC unless the one-year period has expired or a CDSC waiver applies. Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class C shares of most Lord Abbett Funds PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 13 Class I Shares Availability Available only to eligible investors Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class I shares of most Lord Abbett Funds (1) The 12b-1 plan provides that the maximum payments that may be authorized by the Board are: for Class A shares, 0.15%; for Class B shares, 0.75%; and for Class C shares, 1.00%. The rates shown in the table above are the 12b-1 rates currently authorized by the Board for each share class and may be changed only upon authorization of the Board. The Board has not authorized the activation of the 12b-1 fees for Class A shares or Class C shares. The 12b-1 plan does not permit any payments for Class I shares. (2) Ask your financial intermediary about the Lord Abbett Funds available for exchange. (3) Class B shares automatically will convert to Class A shares on the 25 th day of the month (or, if the 25 th is not a business day, the next business day thereafter) following the eighth anniversary of the day on which the purchase order was accepted. Investment Minimums. The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Consult your financial intermediary for more information. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. Class I shares are only available for purchase by Lord Abbett and its affiliates, including Lord Abbett sponsored employee benefit plans. There is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including IRAs. Investment Minimums  Initial/Additional Investments Class A and C I General and IRAs without Invest-A-Matic Investments $1,000/No minimum N/A Invest-A-Matic Accounts $250/$50 N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A Initial Investment Minimums  by Exchange or Dividend Reinvestment Class A, B and C Regular Account $1,000 IRAs $250 PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 14 Additional Information about the Availability of Class I Shares. Class I shares of the Fund are available only to Lord Abbett and its affiliates, including Lord Abbett sponsored employee benefit plans. SALES CHARGES CDSC. Regardless of share class, the CDSC is charged on the original purchase cost or the current market value of the shares at the time they are redeemed, whichever is lower. In addition, repayment of loans under certain retirement and benefit plans will constitute new sales for purposes of assessing the CDSC. To minimize the amount of any CDSC, the Fund redeems shares in the following order: 1. shares acquired by reinvestment of dividends and capital gain distributions (always free of a CDSC); 2. shares held for six years or more (Class B), or one year or more (ClassA and Class C); and 3. shares held the longest before the sixth anniversary of their purchase (ClassB), or before the first anniversary of their purchase (Class A and ClassC). Class A and Class C Share CDSC. If you acquire Fund shares through an exchange from another Lord Abbett Fund that originally were purchased subject to a CDSC and you redeem before the applicable CDSC period has expired, you will be charged the 1.00% CDSC (unless a CDSC waiver applies). The CDSC will be remitted to the appropriate party. Class B Share CDSC. The CDSC for Class B shares normally applies if you redeem your shares before the sixth anniversary of the day on which the purchase order was accepted. The CDSC will be remitted to Lord Abbett Distributor LLC, the Funds principal underwriter (Lord Abbett Distributor). The CDSC declines the longer you own your shares, according to the following schedule: PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 15 CDSC  Class B Shares Anniversary of the Day onWhich the PurchaseOrder was Accepted CDSC on Redemptions(as a % of AmountSubject to CDSC) Before the 1st 5.0% On the 1st, before the 2nd 4.0% On the 2nd, before the 3rd 3.0% On the 3rd, before the 4th 3.0% On the 4th, before the 5th 2.0% On the 5th, before the 6th 1.0% On or after the 6th anniversary None (1) The anniversary is the same calendar day in each respective year after the date of purchase. For example, the anniversary for shares purchased on May 1 st will be May 1 st of each succeeding year. (2) Class B shares automatically will convert to Class A shares on the 25 th day of the month (or, if the 25 th is not a business day, the next business day thereafter) following the eighth anniversary of the day on which the purchase order was accepted. Class I Shares. Class I shares are not subject to a CDSC. SALES CHARGE REDUCTIONS AND WAIVERS CDSC Waivers. The CDSC generally will not be assessed on Class A, B, or C shares under the circumstances listed in the table below. Certain other types of redemptions may qualify for a CDSC waiver. Documentation may be required and some limitations may apply. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 16 CDSC Waivers Share Class(es) Benefit payments under retirement and benefit plans in connection with loans, hardship withdrawals, death, disability, retirement, separation from service, or any excess distribution under retirement and benefit plans A, B, C Eligible mandatory distributions under the Internal Revenue Code of 1986 A, B, C Redemptions by retirement and benefit plans made through financial intermediaries that have special arrangements with the Fund and/or Lord Abbett Distributor, provided the plan has not redeemed all, or substantially all, of its assets from the Lord Abbett Funds A Redemptions by retirement and benefit plans made through financial intermediaries that have special arrangements with the Fund and/or Lord Abbett Distributor that include the waiver of CDSCs and that initially were entered into prior to December 2002 A Class A and Class C shares that are subject to a CDSC and held by certain 401(k) plans for which the Funds transfer agent provides plan administration and recordkeeping services and which offer Lord Abbett Funds as the only investment options to the plans participants no longer will be subject to the CDSC upon the 401(k) plans transition to a financial intermediary that: (1) provides recordkeeping services to the plan; (2) offers other mutual funds in addition to the Lord Abbett Funds as investment options for the plans participants; and (3) has entered into a special arrangement with Lord Abbett to facilitate the 401(k) plans transition to the financial intermediary A, C Death of the shareholder B, C Redemptions under Div-Move and Systematic Withdrawal Plans (up to 12% per year) B, C Concurrent Sales. A broker-dealer may pay on behalf of an investor or reimburse an investor for a CDSC otherwise applicable in the case of transactions involving purchases through such broker-dealer where the investor concurrently is selling his or her holdings in Class B or C shares of the Fund and buying Class A shares of the Fund, provided that the purchases are related to the requirements of a settlement agreement that the broker-dealer entered into with a regulatory body relating to share class suitability. FINANCIAL INTERMEDIARY COMPENSATION As part of a plan for distributing shares, authorized financial intermediaries that sell the Funds shares and service its shareholder accounts receive sales and service compensation. Additionally, authorized financial intermediaries may charge a fee to effect transactions in Fund shares. Sales compensation originates from sales charges that are paid directly by shareholders and 12b-1 distribution fees that are paid by the Fund out of share class assets. Service compensation originates from 12b-1 service fees. Because 12b-1 fees are paid on an ongoing basis, over time the payment of such fees will increase the cost of an investment in the Fund, which may be more than the cost of other types of sales charges. The Fund currently is not making 12b-1 fee payments with respect to Class A and C shares under its Rule 12b-1 plan because the Board has not authorized the activation of the 12b-1 fees for Class A PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 17 and Class C shares. The Fund periodically pays Lord Abbett Distributor an annual distribution fee of 0.75% of the average daily net assets of Class B shares under its Rule 12b-1 plan. Lord Abbett Distributor may pay 12b-1 fees to authorized financial intermediaries or use the fees for other distribution purposes, including revenue sharing. The amounts paid by the Fund need not be directly related to expenses. If Lord Abbett Distributors actual expenses exceed the fee paid to it, the Fund will not have to pay more than that fee. Conversely, if Lord Abbett Distributors expenses are less than the fee it receives, Lord Abbett Distributor will keep the excess amount of the fee. Sales Activities. The Fund may use 12b-1 distribution fees to pay authorized financial intermediaries to finance any activity that primarily is intended to result in the sale of shares. Lord Abbett Distributor uses its portion of the distribution fees attributable to the shares of a particular class for activities that primarily are intended to result in the sale of shares of such class. These activities include, but are not limited to, printing of prospectuses and statements of additional information and reports for anyone other than existing shareholders, preparation and distribution of advertising and sales material, expenses of organizing and conducting sales seminars, additional payments to authorized financial intermediaries, maintenance of shareholder accounts, the cost necessary to provide distribution-related services or personnel, travel, office expenses, equipment and other allocable overhead. Service Activities. Lord Abbett Distributor may pay 12b-1 service fees to authorized financial intermediaries for any activity that primarily is intended to result in personal service and/or the maintenance of shareholder accounts or certain retirement and benefit plans. Any portion of the service fees paid to Lord Abbett Distributor will be used to service and maintain shareholder accounts. Revenue Sharing and Other Payments to Dealers and Financial Intermediaries. Lord Abbett (the term Lord Abbett in this section also refers to Lord Abbett Distributor unless the context requires otherwise) may make payments to certain financial intermediaries for marketing and distribution support activities. Lord Abbett makes these payments, at its own expense, out of its own resources (including revenues from advisory fees and 12b-1 fees), and without any additional costs to the Fund or the Funds shareholders. These payments, which may include amounts that sometimes are referred to as revenue sharing payments, are in addition to the Funds fees and expenses described in this prospectus. In general, these payments are intended to compensate or reimburse financial intermediary firms for certain activities, including: promotion of sales of Fund shares, such as placing the Lord Abbett Family of Funds on a preferred list of fund families; making Fund shares PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 18 available on certain platforms, programs, or trading venues; educating a financial intermediary firms sales force about the Lord Abbett Funds; providing services to shareholders; and various other promotional efforts and/or costs. The payments made to financial intermediaries may be used to cover costs and expenses related to these promotional efforts, including travel, lodging, entertainment, and meals, among other things. In addition, Lord Abbett may provide payments to a financial intermediary in connection with Lord Abbetts participation in or support of conferences and other events sponsored, hosted, or organized by the financial intermediary. The aggregate amount of these payments may be substantial and may exceed the actual costs incurred by the financial intermediary in engaging in these promotional activities or services and the financial intermediary firm may realize a profit in connection with such activities or services. Lord Abbett may make such payments on a fixed or variable basis based on Fund sales, assets, transactions processed, and/or accounts attributable to a financial intermediary, among other factors. Lord Abbett determines the amount of these payments in its sole discretion. In doing so, Lord Abbett may consider a number of factors, including: a financial intermediarys sales, assets, and redemption rates; the nature and quality of any shareholder services provided by the financial intermediary; the quality and depth of the financial intermediarys existing business relationships with Lord Abbett; the expected potential to expand such relationships; and the financial intermediarys anticipated growth prospects. Not all financial intermediaries receive revenue sharing payments and the amount of revenue sharing payments may vary for different financial intermediaries. Lord Abbett may choose not to make payments in relation to certain of the Lord Abbett Funds or certain classes of shares of any particular Fund. In some circumstances, these payments may create an incentive for a broker-dealer or its investment professionals to recommend or sell Fund shares to you. Lord Abbett may benefit from these payments to the extent the broker-dealers sell more Fund shares or retain more Fund shares in their clients accounts because Lord Abbett receives greater management and other fees as Fund assets increase. For more specific information about these payments, including revenue sharing arrangements, made to your broker-dealer or other financial intermediary and the conflicts of interest that may arise from such arrangements, please contact your investment professional. In addition, please see the SAI for more information regarding Lord Abbetts revenue sharing arrangements with financial intermediaries. Payments for Recordkeeping, Networking, and Other Services. In addition to the payments from Lord Abbett or Lord Abbett Distributor described above, from time to time, Lord Abbett and Lord Abbett Distributor may have other PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 19 relationships with financial intermediaries relating to the provision of services to the Fund, such as providing omnibus account services or executing portfolio transactions for the Fund. The Fund generally may pay recordkeeping fees for services provided to plans where the account is a plan-level or fund-level omnibus account and plan participants have the ability to determine their investments in particular mutual funds. If your financial intermediary provides these services, Lord Abbett or the Fund may compensate the financial intermediary for these services. In addition, your financial intermediary may have other relationships with Lord Abbett or Lord Abbett Distributor that are not related to the Fund. For example, the Lord Abbett Funds may enter into arrangements with and pay fees to financial intermediaries that provide recordkeeping or other subadministrative services to certain groups of investors in the Lord Abbett Funds, including participants in retirement and benefit plans, investors in mutual fund advisory programs, investors in variable insurance products and clients of financial intermediaries that operate in an omnibus environment (collectively, Investors). The recordkeeping services typically include: (a) establishing and maintaining Investor accounts and records; (b) recording Investor account balances and changes thereto; (c) arranging for the wiring of funds; (d) providing statements to Investors; (e) furnishing proxy materials, periodic Lord Abbett Fund reports, prospectuses and other communications to Investors as required; (f) transmitting Investor transaction information; and (g) providing information in order to assist the Lord Abbett Funds in their compliance with state securities laws. The fees that the Lord Abbett Funds pay are designed to compensate financial intermediaries for such services. The Lord Abbett Funds also may pay fees to broker-dealers for networking services. Networking services may include but are not limited to:  establishing and maintaining individual accounts and records;  providing client account statements; and  providing 1099 forms and other tax statements. The networking fees that the Lord Abbett Funds pay to broker-dealers normally result in reduced fees paid by the Fund to the transfer agent, which otherwise would provide these services. Financial intermediaries may charge additional fees or commissions other than those disclosed in this prospectus, such as a transaction based fee or other fee for its service, and may categorize and disclose these arrangements differently than described in the discussion above and in the SAI. You may ask your financial intermediary about any payments it receives from Lord Abbett or the Fund, as well as about fees and/or commissions it charges. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 20 PURCHASES Initial Purchases. Lord Abbett Distributor acts as an agent for the Fund to work with financial intermediaries that buy and sell shares of the Fund on behalf of their clients. Generally, Lord Abbett Distributor does not sell Fund shares directly to investors. Initial purchases of Fund shares may be made through any financial intermediary that has a sales agreement with Lord Abbett Distributor. Unless you are investing in the Fund through a retirement and benefit plan, fee-based program or other financial intermediary, you and your investment professional may fill out the application and send it to the Fund at the address below. To open an account through a retirement and benefit plan, fee-based program or other type of financial intermediary, you should contact your financial intermediary for instructions on opening an account. Lord Abbett U.S. Government & Government Sponsored Enterprises Money Market Fund, Inc.P.O. Box 219336Kansas City, MO 64121 Please do not send account applications, purchase, exchange or redemption orders to Lord Abbetts offices in Jersey City, NJ. Any class of shares of the Fund may be acquired by exchange from shares of the same class of any other Lord Abbett Fund. Class A, C and I shares of the Fund may also be purchased directly. Direct purchases of Class B shares of the Fund are not permitted. Additional Purchases. You may make additional purchases of Fund shares by contacting your investment professional or financial intermediary. If you have direct account privileges with the Fund, you may make additional purchases by:  Telephone. If you have established a bank account of record, you may purchase Fund shares by telephone. You or your investment professional should call the Fund at 888-522-2388.  Online. If you have established a bank account of record, you may submit a request online to purchase Fund shares by accessing your account online. Please log onto www.lordabbett.com and enter your account information and personal identification data.  Mail. You may submit a written request to purchase Fund shares by indicating the name(s) in which the account is registered, the Funds name, the class of shares, your account number, and the dollar amount you wish to purchase. Please include a check for the amount of the purchase, which may be subject to a sales charge. If purchasing Fund shares by mail, your purchase order will not be accepted or processed until such orders are received by the Fund at P.O. Box 219336, Kansas City, MO 64121. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 21  Wire. You may purchase Fund shares via wire by sending your purchase amount to: UMB, N.A., Kansas City, routing number: 101000695, bank account number: 987800033-3, FBO: (your account name) and (your Lord Abbett account number). Specify the complete name of the Fund and the class of shares you wish to purchase. Proper Form. An initial purchase order submitted directly to the Fund, or the Funds authorized agent (or the agents designee), must contain: (1) an application completed in good order with all applicable requested information; and (2) payment by check or instructions to debit your checking account along with a canceled check containing account information. Additional purchase requests must include all required information and proper form of payment. See Account Services and Policies  Procedures Required by the USA PATRIOT Act for more information. Initial and additional purchases of Fund shares are executed at the NAV next determined after the Fund or the Funds authorized agent receives your purchase order in proper form. The Fund reserves the right to modify, restrict or reject any purchase order (including exchanges). All purchase orders are subject to acceptance by the Fund. Insufficient Funds. If you request a purchase and your bank account does not have sufficient funds to complete the transaction at the time it is presented to your bank, your requested transaction will be reversed and you will be subject to any and all losses, fees and expenses incurred by the Fund in connection with processing the insufficient funds transaction. The Fund reserves the right to liquidate all or a portion of your Fund shares to cover such losses, fees and expenses. EXCHANGES You or your investment professional may instruct the Fund to exchange shares of any class for shares of the same class of any other Lord Abbett Fund, provided that the fund shares to be acquired in the exchange are available to new investors in such other fund. For investors investing through retirement and benefit plans or fee-based programs, you should contact the financial intermediary that administers your plan or sponsors the fee-based program to request an exchange. If you have direct account privileges with the Fund, you may request an exchange transaction by:  Telephone. You or your investment professional should call the Fund at888-522-2388. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 22  Online. You may submit a request online to exchange your Fund shares by accessing your account online. Please log onto www.lordabbett.com and enter your account information and personal identification data.  Mail. You may submit a written request to exchange your Fund shares by indicating the name(s) in which the account is registered, the Funds name, the class of shares, your account number, the dollar amount or number of shares you wish to exchange, and the name(s) of the eligible fund(s) into which you wish to exchange your Fund shares. If submitting a written request to exchange Fund shares, your exchange request will not be processed until the Fund receives the request in good order at P.O. Box 219336, Kansas City, MO 64121. The Fund may revoke the exchange privilege for all shareholders upon 60 days written notice. In addition, there are limitations on exchanging Fund shares for a different class of shares, and moving shares held in certain types of accounts to a different type of account or to a new account maintained by a financial intermediary. Please speak with your financial intermediary if you have any questions. An exchange of Fund shares for shares of another Lord Abbett Fund will be treated as a sale of Fund shares and any gain on the transaction may be subject to federal income tax. The Lord Abbett Fund into which you are exchanging may impose sales charges and/or 12b-1 distribution and/or service fees depending on which share class you purchase. You should read the current prospectus for any Lord Abbett Fund into which you are exchanging. Moreover, any time accrued owning Class A or Class C shares of the Money Market Fund will be ignored for purposes of determining any payable CDSC with respect to shares acquired through an exchange. REDEMPTIONS You may redeem your Fund shares by contacting your investment professional or financial intermediary. For shareholders investing through retirement and benefit plans or fee-based programs, you should contact the financial intermediary that administers your plan or sponsors the fee-based program to redeem your shares. If you are redeeming shares held through a retirement and benefit plan, you may be required to provide the Fund with certain documents completed in good order before your redemption request will be processed. If you have direct account privileges with the Fund, you may redeem your Fund shares by:  Telephone. You may redeem $100,000 or less from your account by telephone. You or your representative should call the Fund at 888-522-2388. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 23  Online. You may submit a request online to redeem your Fund shares by accessing your account online. Please log onto www.lordabbett.com and enter your account information and personal identification data.  Mail. You may submit a written request to redeem your Fund shares by indicating the name(s) in which the account is registered, the Funds name, your account number, and the dollar amount or number of shares you wish to redeem. If submitting a written request to redeem your shares, your redemption will not be processed until the Fund receives the request in good order at P.O. Box 219336, Kansas City, MO 64121.  Checkwriting. You may write checks against your account for a minimum of $500 up to a maximum of $5 million. A check drawn on an account will be honored based only on those shares in the account on which the check is drawn. This method of redeeming shares is only available, however, if you have fully completed the application. If the signer has any legal capacity (i.e., the authority of an individual to act on behalf of an entity or other person(s)), the signature and capacity must be guaranteed by an eligible guarantor. Certain other legal documentation may be required. For more information regarding proper documentation please call 888-522- 2388.  Redemptions by Wire. In order to receive the proceeds of redemptions by wire, the Funds transfer agent must have the wiring instructions on file. To verify that this feature is in place, call 888-522-2388. Minimum wire amount for redemptions is $1,000. Your wire redemption request must be received by the Fund before the close of the New York Stock Exchange (NYSE) for money to be wired on the next business day (or thereafter as permitted by law). Insufficient Account Value. If you request a redemption transaction for a specific amount and your account value at the time the transaction is processed is less than the requested redemption amount, the Fund will deem your request as a request to liquidate your entire account. Redemption Payments. Redemptions of Fund shares are executed at the NAV next determined after the Fund or your financial intermediary receives your order in proper form. Normally, redemption proceeds are paid within three (but no more than seven) days after your redemption request is received in good order. If you redeem shares that were recently purchased, the Fund may delay the payment of the redemption proceeds until your check, bank draft, electronic funds transfer or wire transfer has cleared, which may take several days. This process may take up to 15 calendar days for purchases by check to clear. Under unusual circumstances, the Fund may postpone payment for more than seven days or suspend redemptions, to the extent permitted by law. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 24 If you have direct account access privileges, the redemption proceeds will be paid by electronic transfer via an automated clearing house deposit to your bank account on record with the Fund. If there is no bank account on record, your redemption proceeds normally will be paid by check payable to the registered account owner(s) and mailed to the address to which the account is registered. You may request that your redemption proceeds of at least $1,000 be disbursed by wire to your bank account of record by contacting the Fund and requesting the redemption and wire transfer and providing the proper wiring instructions for your bank account of record. You may request that redemption proceeds be made payable and disbursed to a person or account other than the shareholder(s) of record, provided that you provide a signature guarantee by an eligible guarantor, including a broker or bank that is a member of the medallion stamp program. Please note that a notary public is not an eligible guarantor. A guaranteed signature by an eligible guarantor is designed to protect you from fraud. The Fund generally will require a guaranteed signature by an eligible guarantor on requests for redemption that:  Are signed by you in your legal capacity to sign on behalf of another person or entity (i.e., on behalf of an estate);  Request a redemption check to be payable to anyone other than the shareholder(s) of record;  Request a redemption check to be mailed to an address other than the address of record;  Request redemption proceeds to be payable to a bank other than the bank account of record; or  Total more than $100,000. Institutional investors eligible to purchase Class I shares may redeem shares in excess of $100,000 in accounts held directly with the Fund without a guaranteed signature, provided that the proceeds are payable to the bank account of record and the redemption request otherwise is in good order. Redemptions in Kind. The Fund reserves the right to pay redemption proceeds in whole or in part by distributing liquid securities from the Funds portfolio. It is not expected that the Fund would pay redemptions by an in kind distribution except in unusual circumstances. If the Fund pays redemption proceeds by distributing securities in kind, you could incur brokerage or other charges, and tax liability, and you will bear market risks until the distributed securities are converted into cash. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 25 You should note that your purchase, exchange, and redemption requests may be subject to review and verification on an ongoing basis. ACCOUNT SERVICES AND POLICIES Certain of the services and policies described below may not be available through certain financial intermediaries. Contact your financial intermediary for services and policies applicable to you. Account Services Automatic Services for Fund Investors. You may buy or sell shares automatically with the services described below. With each service, you select a schedule and amount, subject to certain restrictions. You may set up most of these services when filling out the application or by calling 888-522-2388. For investing Invest-A-Matic (Dollar-cost averaging) You can make fixed, periodic investments ($250 initial and $50 subsequent minimum) into your Fund account by means of automatic money transfers from your bank checking account. See the application for instructions. Div-Move You may automatically reinvest the dividends and distributions from your account into another account in any Lord Abbett Fund available for purchase ($50 minimum). In the case of financial intermediaries maintaining accounts in omnibus recordkeeping environments or in nominee name that aggregate the underlying accounts purchase orders for Fund shares, the minimum subsequent investment requirements described above will not apply to such underlying accounts. There is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including IRAs. For selling shares Systematic Withdrawal Plan(SWP) You can make regular withdrawals from most Lord Abbett Funds. Automatic cash withdrawals will be paid to you from your account in fixed or variable amounts. To establish an SWP, the value of your shares for Class A or C must be at least $10,000, and for Class B the value of your shares must be at least $25,000, except in the case of an SWP established for certain retirement and benefit plans, for which there is no minimum. Your shares must be in non-certificate form. Class B and C Shares The CDSC (if applicable in the case of Class C shares) will be waived on redemptions of up to 12% of the current value of your account at the time of your SWP request. For SWP redemptions over 12% per year, the CDSC will apply to the entire redemption. Please contact the Fund for assistance in minimizing the CDSC in this situation. Redemption proceeds due to an SWP for Class B and C shares will be redeemed in the order described under CDSC under Sales Charges. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 26 Telephone and Online Purchases and Redemptions. Submitting transactions by telephone or online may be difficult during times of drastic economic or market changes or during other times when communications may be under unusual stress. When initiating a transaction by telephone or online, shareholders should be aware of the following considerations:  Security. The Fund and its service providers employ verification and security measures for your protection. For your security, telephone and online transaction requests are recorded. You should note, however, that any person with access to your account and other personal information (including personal identification number) may be able to submit instructions by telephone or online. The Fund will not be liable for relying on instructions submitted by telephone or online that the Fund reasonably believes to be genuine.  Online Confirmation. The Fund is not responsible for online transaction requests that may have been sent but not received in good order. Requested transactions received by the Fund in good order are confirmed at the completion of the order and your requested transaction will not be processed unless you receive the confirmation message.  No Cancellations. You will be asked to verify the requested transaction and may cancel the request before it is submitted to the Fund. The Fund will not cancel a submitted transaction once it has been received (in good order) and is confirmed at the end of the telephonic or online transaction. Householding. We have adopted a policy that allows us to send only one copy of the prospectus, proxy material, annual report and semiannual report to certain shareholders residing at the same household. This reduces Fund expenses, which benefits you and other shareholders. If you need additional copies or do not want your mailings to be householded, please call us at 888-522-2388 or send a written request with your name, the name of your fund or funds, and your account number or numbers to Lord Abbett Family of Funds, P.O. Box 219336, Kansas City, MO 64121. Account Statements. Every investor automatically receives quarterly account statements. Account Changes. For any changes you need to make to your account, consult your investment professional or call the Fund at 888-522-2388. Systematic Exchange. You or your investment professional can establish a schedule of exchanges between the same classes of any other Lord Abbett Fund, provided that the fund shares to be acquired in the exchange are available to new investors in such other fund. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 27 Account Policies Pricing of Fund Shares. Under normal circumstances, NAV per share is calculated each business day at the close of regular trading on the NYSE, normally 4:00 p.m. Eastern time. The most current NAV per share for the Fund is available at www.lordabbett.com. Purchases and sales (including exchanges) of Fund shares are executed at the NAV (subject to any applicable sales charges) next determined after the Fund or the Funds authorized agent receives your order in proper form. Purchase and sale orders must be placed by the close of trading on the NYSE in order to receive that days NAV; orders placed after the close of trading on the NYSE will receive the next business days NAV. Fund shares will not be priced on holidays or other days when the NYSE is closed for trading. In the case of purchase, redemption, or exchange orders placed through your financial intermediary, when acting as the Funds authorized agent (or the agents designee), the Fund will be deemed to have received the order when the agent or designee receives the order in proper form. In calculating NAV, securities are valued at cost plus (minus) amortized discount (premium), if any, pursuant to regulatory requirements applicable to money market funds. Excessive Trading and Market Timing. The Fund has not adopted policies and procedures that are designed to prevent or stop excessive, short-term or market timing trading practices (frequent trading). The Fund, like other money market funds, is designed to be used by investors for cash management purposes or as a short-term investment vehicle. Money market funds seek to maintain a stable share price regardless of fluctuations in market prices. Therefore, money market funds themselves generally are not subject to market timing. However, to the extent that there is frequent trading, it may disrupt management of the Fund, raise its expenses, and harm long-term shareholders in a variety of ways. For example, volatility resulting from frequent trading may cause the Fund difficulty in managing its investments because it cannot anticipate the amount of cash it will have to invest. The Fund may find it necessary to sell portfolio securities at disadvantageous times to raise cash to meet the redemption demands resulting from such frequent trading. Each of these, in turn, could increase tax, administrative, and other costs, and reduce the Funds investment return. Other funds in the Lord Abbett Family of Funds have adopted policies and procedures that are designed to identify and prevent or stop frequent trading. If you plan to exchange your Fund shares for shares of another Lord Abbett Fund, please read the prospectus of the other fund. Procedures Required by the USA PATRIOT Act. To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions, including the Fund, to obtain, verify, and record information that identifies each person who opens an account. What this means for you  when you open an account, we will ask for your name, address, PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 28 date and place of organization or date of birth, and taxpayer identification number or Social Security number, and we may ask for other information that will allow us to identify you. We will ask for this information in the case of persons who will be signing on behalf of certain entities that will own the account. We also may ask for copies of documents. If we are unable to obtain the required information within a short period of time after you try to open an account, we will return your purchase order or account application. Your monies will not be invested until we have all required information. You also should know that we may verify your identity through the use of a database maintained by a third party or through other means. If we are unable to verify your identity, we may liquidate and close the account. This may result in adverse tax consequences. In addition, the Fund reserves the right to reject purchase orders or account applications accompanied by cash, cashiers checks, money orders, bank drafts, travelers checks, and third party or double-endorsed checks, among others. Small Account Closing Policy. The Fund has established a minimum account balance of $1,000. Subject to the approval of the Funds Board, the Fund may redeem your account (without charging a CDSC) if the NAV of your account falls below $1,000. The Fund will provide you with at least 60 days prior written notice before doing so, during which time you may avoid involuntary redemption by making additional investments to satisfy the minimum account balance. DISTRIBUTIONS AND TAXES The Fund normally declares dividends from its net investment income daily (if any) and pays such dividends monthly. If the net investment income of a class is negative on any day, the Fund will not pay a dividend on the class on that day and may resume paying dividends only when, on a future date, the undistributed net investment income of the class is positive. The Fund pays distributions of short-term capital gains (if any) annually. The Fund does not expect to make any distributions of long-term capital gains to shareholders. For U.S. federal income tax purposes, any distributions of dividends from net investment income and short-term capital gains are taxable as ordinary income to shareholders, other than tax-exempt shareholders (including certain retirement and benefit plan shareholders, as discussed below), regardless of whether paid in cash or reinvested in additional Fund shares. Distributions will be reinvested in Fund shares unless you instruct the Fund to pay them to you in cash. Any sale, redemption or exchange of Fund shares may be taxable. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 29 Also, a 3.8% Medicare contribution tax generally will be imposed on the net investment income of U.S. individuals, estates and trusts whose income exceeds certain threshold amounts. For this purpose, net investment income generally will include distributions from the Fund and capital gains (if any) attributable to the sale, redemption or exchange of Fund shares. Shareholders that are exempt from U.S. federal income tax, such as retirement and benefit plans that are qualified under Section 401 of the Internal Revenue Code, generally are not subject to U.S. federal income tax on Fund dividends or distributions or on sales or exchanges of Fund shares. However, in the case of Fund shares held through a nonqualified deferred compensation plan, Fund dividends and distributions received by the plan and sales and exchanges of Fund shares by the plan generally will be taxable to the employer sponsoring such plan in accordance with U.S. federal income tax laws governing deferred compensation plans. A plan participant whose retirement and benefit plan invests in the Fund generally is not taxed on Fund dividends or distributions received by the plan or on sales or exchanges of Fund shares by the plan for U.S. federal income tax purposes. However, distributions to plan participants from a retirement and benefit plan generally are taxable to plan participants as ordinary income. You must provide your Social Security number or other taxpayer identification number to the Fund when you open an account. If you do not or it is otherwise legally required to do so, the Fund will withhold 28% backup withholding tax from your distributions, sale proceeds and any other payments to you. Certain tax reporting information concerning the tax treatment of Fund distributions will be provided to shareholders each year. Because everyones tax situation is unique, you should consult your tax adviser regarding the treatment of such distributions under the federal, state, local and foreign tax rules that apply to you as well as the tax consequences of gains or losses from the sale, redemption or exchange of your shares. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 30 FINANCIAL INFORMATION FINANCIAL HIGHLIGHTS These tables describe the Funds performance for the fiscal years indicated. Total Return shows how much your investment in the Fund would have increased or decreased during each year without considering the effects of sales loads and assuming you had reinvested all dividends and distributions. These Financial Highlights have been audited by Deloitte & Touche LLP, the Funds independent registered public accounting firm, in conjunction with their annual audit of the Funds financial statements. Financial statements and the report of the independent registered public accounting firm thereon appear in the 2014 annual report to shareholders and are incorporated by reference in the SAI, which is available upon request. Certain information reflects financial results for a single Fund share. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 31 U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND Financial Highlights Class A Shares Year Ended 6/30 2014 2013 2012 2011 2010 Per Share Operating Performance Net asset value, beginning of year $1.00 $1.00 $1.00 $1.00 $1.00 Investment operations: Net investment income (a)  (b)  (b)  (b)  (b)  (b) Net realized and unrealized gain   (b)  (b)   Total from investment operations  (b)  (b)  (b)  (b)  (b) Distributions to shareholders from: Net investment income  (b)  (b)  (b)  (b)  (b) Net asset value, end of year $1.00 $1.00 $1.00 $1.00 $1.00 Total Return (c) .02 % .02 % .02 % .02 % .02 % Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed .06 % .11 % .06 % .14 % .13 % Expenses, including expense reductions, management fee waived and expenses reimbursed .06 % .11 % .06 % .14 % .13 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed .66 % .68 % .66 % .68 % .76 % Net investment income .02 % .02 % .02 % .02 % .02 % Supplemental Data: Net assets, end of year (000) $485,799 $687,458 $538,523 $539,205 $498,657 (a) Calculated using average shares outstanding during the year. (b) Amount is less than $.01. (c) Total return does not consider the effects of sales loads and assumes the reinvestment of all distributions. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 32 U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND Financial Highlights (continued) Class B Shares Year Ended 6/30 2014 2013 2012 2011 2010 Per Share Operating Performance Net asset value, beginning of year $1.00 $1.00 $1.00 $1.00 $1.00 Investment operations: Net realized and unrealized gain   (a)  (a)   Total from investment operations   (a)  (a)   Net asset value, end of year $1.00 $1.00 $1.00 $1.00 $1.00 Total Return (b) .00 % .00 % .00 % .00 % .00 % Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed .08 % .13 % .08 % .16 % .15 % Expenses, including expense reductions, management fee waived and expenses reimbursed .08 % .13 % .08 % .16 % .15 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed 1.41 % 1.43 % 1.41 % 1.43 % 1.51 % Supplemental Data: Net assets, end of year (000) $8,051 $13,682 $16,456 $23,172 $33,210 (a) Amount is less than $.01. (b) Total return does not consider the effects of sales loads and assumes the reinvestment of all distributions. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 33 U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND Financial Highlights (continued) Class C Shares Year Ended 6/30 2014 2013 2012 2011 2010 Per Share Operating Performance Net asset value, beginning of year $1.00 $1.00 $1.00 $1.00 $1.00 Investment operations: Net investment income (a)  (b)  (b)  (b)  (b)  (b) Net realized and unrealized gain   (b)  (b)   Total from investment operations  (b)  (b)  (b)  (b)  (b) Distributions to shareholders from: Net investment income  (b)  (b)  (b)  (b)  (b) Net asset value, end of year $1.00 $1.00 $1.00 $1.00 $1.00 Total Return (c) .02 % .02 % .02 % .02 % .02 % Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed .06 % .11 % .06 % .14 % .13 % Expenses, including expense reductions, management fee waived and expenses reimbursed .06 % .11 % .06 % .14 % .13 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed .66 % .68 % .66 % .68 % .76 % Net investment income .02 % .02 % .02 % .02 % .02 % Supplemental Data: Net assets, end of year (000) $42,018 $62,773 $45,710 $38,965 $45,310 (a) Calculated using average shares outstanding during the year. (b) Amount is less than $.01. (c) Total return does not consider the effects of sales loads and assumes the reinvestment of all distributions. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 34 U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND Financial Highlights (concluded) Class I Shares Year Ended 6/30 2014 2013 2012 2011 2010 Per Share Operating Performance Net asset value, beginning of year $1.00 $1.00 $1.00 $1.00 $1.00 Investment operations: Net investment income (a)  (b)  (b)  (b)  (b)  (b) Net realized and unrealized gain   (b)  (b)   Total from investment operations  (b)  (b)  (b)  (b)  (b) Distributions to shareholders from: Net investment income  (b)  (b)  (b)  (b)  (b) Net asset value, end of year $1.00 $1.00 $1.00 $1.00 $1.00 Total Return (c) .02 % .02 % .02 % .02 % .02 % Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed .06 % .11 % .06 % .14 % .13 % Expenses, including expense reductions, management fee waived and expenses reimbursed .06 % .11 % .06 % .14 % .13 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed .66 % .68 % .66 % .68 % .76 % Net investment income .02 % .02 % .02 % .02 % .02 % Supplemental Data: Net assets, end of year (000) $19,934 $13,613 $12,219 $9,846 $8,921 (a) Calculated using average shares outstanding during the year. (b) Amount is less than $.01. (c) Total return assumes the reinvestment of all distributions. PROSPECTUS  U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISESMONEY MARKET FUND 35 To Obtain Information:
